DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2020/0064700 to CHENG figure 14.


Regarding claim 1, CHENG figure 14 illustrates in at least figure 14 (See below.  Note: FIG. on front of application is mislabeled.) with associated text:
An array substrate, comprising:
a display region 01a provided with a thin film transistor circuit (TFT in 01a); 
a non-display region 01b provided with a drive circuit (not shown, [0070] - each gate line lead 11 is coupled to a terminal of a gate driving integrated circuit (IC)), at least one anti-static circuit 200a, and a dummy thin film transistor circuit (PE’, TFTs in P2);
a gate line 10 of the film transistor circuit is electrically connected to the drive circuit through a gate line 11 of the dummy thin film transistor circuit;
the anti-static circuit is disposed at an end of the gate line of the dummy thin film transistor circuit away from the thin film transistor circuit.
Regarding claim 11, CHENG figure 14 illustrates:
A display panel, comprising:
an array substrate, the array substrate comprises:
a display region 01a provided with a thin film transistor circuit TFT;
a non-display region 01b provided with a drive circuit (not shown, [0070] – driving IC), at least one anti-static circuit 200a, and a dummy thin film transistor circuit (PE’, TFTs in P2);
a gate line 10 of the film transistor circuit is electrically connected to the drive circuit through a gate line 11 of the dummy thin film transistor circuit;
the anti-static circuit is disposed at an end of the gate line of the dummy thin film transistor circuit away from the thin film transistor circuit.


    PNG
    media_image1.png
    782
    777
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5, 8, 12-13, 15 and 18 are rejected under 35 USC § 103 as being unpatentable over CHENG figure 14 as applied to claims 1 and 11 above, and further in view of CHENG figures 9 and 15.
Regarding claims 2 and 12, CHENG figure 14 is discussed above, it illustrates the anti-static circuit comprises: at least one first electrode (see above), at least one second electrode 201, and the first electrode is electrically connected to the gate line 11 of the dummy thin film transistor circuit (TFTs in P2). 
CHENG figure 14 does not specifically show an insulating layer disposed between the first electrode and the second electrode.  CHENG figures 9 and 15 illustrates an insulating layer 402 disposed between the line 11 and line 201.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for CHENG figure 14 to have an insulating layer disposed between the first electrode and the second electrode.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.

Regarding claims 3 and 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the first electrode (see above) and the gate line 11 of the dummy thin film transistor circuit to be disposed in the same layer since CHENG figure 14 illustrates them directly connected.
Regarding claims 5 and 15, CHENG figure 15 illustrates lines as a rectangular structure.  it would have been obvious to one of ordinary skill in the art at the time the invention was made for the first electrode (see above) to have a rectangular structure.
Regarding claims 8 and 18, CHENG figure 14 illustrates the plurality of first electrodes (see above) of the plurality of anti-static circuits 200a share one of the second electrodes 201.

Claims 6-7, 10, 16-17 and 20 are rejected under 35 USC § 103 as being unpatentable over CHENG figure 14 in view of CHENG figures 9 and 15 as applied to claim 2 above, and further in view of US Patent Application Publication No. 2019/0312061 to SON et al. (hereinafter “SON”).
Regarding claims 6 and 16, CHENG figure 14 and CHENG figures 9 and 15 are discussed above, they illustrate the second electrode 201 and an active layer 403 of the array substrate are disposed in the same layer.  They do not specifically show a polysilicon active layer  SON illustrates in figure 1 and discloses in paragraph [0038] a polysilicon active layer P-Si.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for CHENG figure 14 in view of CHENG figures 9 and 15 to have a polysilicon active layer.  The rationale for doing this is the applying a 
Regarding claims 7 and 17, see claims 5 and 15 above.
Regarding claims 10 and 20, CHENG figure 14 illustrates at least one of a data line 20” of the dummy thin film transistor circuit PE’ or the gate line 10 of the dummy thin film transistor is not electrically connected to the polysilicon active layer (see S).

Allowable Subject Matter
Claims 4, 9, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent No. 5719648 to Yoshii illustrates display with dummy TFT but no anti-static circuit.
US Patent Application Pub. No. 2013/0106677 to KOO et al. illustrates in FIG. 8 an anti-static circuit G3.



Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 7:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738